Citation Nr: 0918464	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971 and from December 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran testified at a hearing in January 2006 before the 
undersigned Veterans Law Judge sitting in Little Rock, 
Arkansas.  A transcript of the hearing is contained in the 
record.

This appeal was previously before the Board in August 2008.  
The Board remanded the claim further additional development.  
The case has been returned to the Board for further appellate 
consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, after a review, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for degenerative joint 
disease of the right knee.

The Veteran was afforded a VA examination in March 2008.  The 
VA examiner noted that "it is difficult from reviewing his 
records to determine how much of 
his injury stemmed from his service back in 1968 and 1970."  
The examiner went on to state that there were many 
contraindications in the record but the only firm 


diagnosis made from the Veteran's service period was of 
chondromalacia patella, 
and not injury to the medial compartments of his knees.  The 
Board noted that these statements raised the question of 
whether the Veteran's right knee injuries in service may have 
contributed in some way to his current right knee problem.  
The Board therefore remanded the claim, in part, for a 
clarification of the March 2008 examination.

The Board also noted that the Veteran's records indicated 
that he had a football injury to the right knee prior to 
service.  Therefore, the Board, in its remand, requested that 
the March 2008 examiner, if available, review the claims 
folder and give his opinion regarding the possibility that 
the Veteran had a pre-existing injury, and if this injury may 
have been aggravated by service.  

In October 2008, the examiner provided responses to questions 
presented to him from the AMC (taken from the August 2008 
Board remand).  The examiner noted that there "probably was 
an underlying or preexisting right knee injury," but that 
the records were contradictory and he could not relate the 
nature of that prior injury.  The examiner then opined that 
the in-service injuries to the right knee did not permanently 
worsen the Veteran's underlying disability.  He did not give 
a rationale for this opinion.  The examiner also opined that 
the Veteran's injuries to the right knee in service were not 
related to the Veteran's current osteoarthritis of the right 
knee.  Again, he did not provide a rationale for this 
opinion.  A bare conclusory opinion without an explanation of 
the basis for the opinion is not adequate.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. 
App. 185 (1999) (supporting clinical data or other rationale 
should accompany medical opinion).  Thus, as the VA 
examination report does not provide a rationale for the 
conclusions reached, it should be returned to the examiner to 
obtain such.

Accordingly, the case is REMANDED for the following action:

1.  Return the March 2008 examination 
report and 


October 2008 clarification, to the 
conducting 
examiner, if available, to obtain the 
following:

a) His rationale for the opinion that it 
is not likely that the Veteran's in-
service injuries resulted in or 
contributed to the Veteran's current 
degenerative joint disease of the right 
knee, and 

b) His rationale for his opinion that any 
possible prior injury the Veteran 
sustained to his right knee was not 
aggravated (permanently worsened the 
underlying disorder beyond normal 
progression of the disorder) by his in-
service injuries.  

The claims folder must be made available 
to and reviewed by the examiner.  If this 
examiner is not available, arrange for the 
opinion to be provided by another 
orthopedic specialist.  If a new 
examination is deemed necessary by the 
examiner, one should be scheduled. 

2.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




